Citation Nr: 1115599	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-03 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an effective date earlier than December 31, 1990, for a 100 percent rating for service-connected schizophrenia.


FINDINGS OF FACT

1.  An August 1999 Board decision that denied an effective date earlier than December 31, 1990, for a 100 percent rating for service-connected schizophrenia is final.

2.  The Veteran has not asserted that clear and unmistakable error was made in the August 1999 Board decision.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia, is dismissed.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010), Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

As the resolution of the Veteran's appeal for an effective date earlier than December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia is dependent on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).

Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date in either 1988 or 1978 for the award of a 100 percent rating for service-connected schizophrenia.

Under the applicable criteria, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2010).  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2010).  For increased ratings, the effective date of an increase is the date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2010).  

Service connection for schizophrenia has been in effect since January 1981 when the RO assigned an initial rating of 10 percent for the disability.  The Board granted a 70 percent rating and effectively denied a 100 percent rating for service-connected schizophrenia in a final decision dated January 7, 1991.  The Veteran did not appeal the January 7, 1991, Board decision to the United States Court of Appeals for Veterans Claims.  On February 5, 1991, the RO received a discharge summary from a period of hospitalization at a VAMC from December 31, 1990, to January 24, 1991, which showed a diagnosis of schizophrenia, which was construed as an informal claim for an increased disability rating for service-connected schizophrenia.  An April 1991 rating decision confirmed and continued the 70 percent rating for service-connected schizophrenia, and the Veteran appealed that decision to the Board.  A June 1996 Board decision granted an increased rating to 100 percent under former § 4.16(c) of VA regulations.  In implementing the June 1996 Board decision the RO assigned an effective date of December 31, 1990, for the 100 percent rating.  The Veteran appealed the assignment of the December 31, 1990, effective date to the Board.  In an August 1999 decision, the Board determined that the Veteran did not meet the underlying legal or regulatory basis that would permit the assignment of a 100 percent disability rating for his schizophrenia prior to December 1990, when his application for increased rating was received.  That Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

While the Veteran has subsequently attempted to re-file his claim of entitlement to an earlier effective for the award of a 100 percent rating for service-connected schizophrenia, the Board finds that claim is precluded by law.  To seek an earlier effective date for a final rating decision, a Veteran must file a claim of clear and unmistakable error concerning the prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on clear and unmistakable error could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).

In this case, the August 1999 Board decision is final, and the Veteran has not asserted that a clear and unmistakable error was made in that decision.  The Board concludes that the disposition of the Veteran's effective date claim is controlled by that legal precedent and is based upon the operation of the law.  Because the evidence does not show that the Veteran filed a clear and unmistakable error claim with regard to that final decision, and has instead attempted to file a free-standing earlier effective date claim, dismissal is the appropriate remedy in such cases.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board has no alternative but to dismiss the appeal without prejudice to the Veteran's filing a clear and unmistakable error claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Veteran's earlier effective date claim for the award of a 100 percent rating for service-connected schizophrenia is dismissed.


ORDER

The appeal for entitlement to an effective date prior to December 31, 1990, for the grant of a 100 percent rating for service-connected schizophrenia is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


